Exhibit 99.1 TerreStar Successfully Completes Call over TerreStar-1 with TerreStar Handsets First Satellite Call Ever Made Between Integrated Satellite-Terrestrial Smartphones; TerreStar Certifies Completion of Final FCC Milestone RESTON, VA - July 20, 2009 – Mobile communications provider TerreStar Networks Inc. (TerreStar), a majority-owned subsidiary of TerreStar Corporation (NASDAQ: TSTR), announced today the successful completion of an end-to-end phone call over TerreStar-1, the world’s largest, most advanced commercial communications satellite. The call was completed between two of TerreStar’s quad-band GSM and tri-band WCDMA/HSPA smartphones with integrated satellite-terrestrial voice and data capabilities. The call not only demonstrates the power of TerreStar-1 and the TerreStar smartphone, but also showcases the flexibility of TerreStar’s all-IP core network. “This call shows how TerreStar is delivering a new standard in mobile broadband network services and devices that leverage our integrated satellite and terrestrial communications components to enable true ubiquity and reliability – anywhere in the United States and Canada” said Jeffrey Epstein, President of TerreStar. “From now on, TerreStar means connected.” “We have now certified that our network is operational and that TerreStar-1, our handset and our core network are all performing well,” said TerreStar CTO Dennis Matheson.“While the call was completed quickly, it represents years of hard work and innovation by the TerreStar team of dedicated employees and our partners.Thank you all for your contributions to our success today.” In-orbit testing of TerreStar-1 continues and TerreStar and its partner, TerreStar Networks (Canada) Inc., remain on track to provide integrated satellite and terrestrial communications components to help solve the critical communications and business continuity challenges faced by government, emergency responders, enterprises and rural communities anywhere in the United States and Canada. TerreStar today certified compliance with its final Federal Communications Commission milestone and TerreStar Networks (Canada) Inc. has notified Industry Canada of its compliance with its final Industry Canada milestone. The TerreStar network will operate in two 10-Mhz blocks of contiguous MSS spectrum in the 2 GHz band throughout the United States and Canada – with a spectrum footprint that covers a population of nearly 330 million. About TerreStar Networks Inc.
